[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTED MEMORANDUM OF DECISION CT Page 7286
On June 5, 1992, this court entered, inter alia, a judgment of dissolution. On June 25, 1992, a motion was filed by defendant husband requesting the court to correct its judgment since it failed to enter orders relative to the ownership of the condominium at 69 South Gate, Danbury, Connecticut, and which of the parties would be responsible for the payment of the 1988 Beretta Chevrolet loan.
The defendant now urges that the court hold the wife responsible for these payments since a pendente lite order had been issued ordering her to maintain said payments. Although this court heard testimony at the dissolution hearing that the wife failed to maintain said payment, there was no request for a finding of contempt and a specific amount owed by the wife. Having failed to properly present the issue at the trial, the defendant has failed to preserve his rights for a post judgment finding of contempt and/or order of deficiency.
Since the debt is in both names, the court orders that each of the parties is responsible for one-half of the outstanding indebtedness.
The court has, on July 27, 1992, entered appropriate orders vis a vis the condominium.
Mihalakos, J.